Citation Nr: 1143709	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of an open thoracotomy with an Eloesser flap of the right chest performed at the Bay Pines, Florida VA Medical Center (VAMC) in 1981.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1959 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in January and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of background, the Veteran's claim was remanded by the Board for further evidentiary development in December 2010.  After completing the requested development to the extent possible, the RO/Appeals Management Center (AMC) readjudicated the claim, as reflected by an October 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

As the Veteran failed to report to his scheduled VA examinations, there is no medical evidence of record detailing the residual disability resulting from this 1981 VA medical procedure, nor is there a medical opinion exploring whether any resulting disability was not foreseeable or the result of carelessness, negligence, lack of proper skill, or an error in judgment.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for residuals of an open thoracotomy with an Eloesser flap of the right chest performed at the Bay Pines, Florida VAMC in 1981 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a September 2006 letter, which informed the Veteran of the criteria for establishing entitlement to compensation pursuant to 38 U.S.C.A. § 1151, as well as the information VA would obtain and the information that the Veteran was responsible for obtaining.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue on appeal has been obtained.  All available, relevant treatment records adequately identified by the Veteran have been obtained and associated with the claims folder, including the Veteran's private and VA treatment records (including those records requested by the Board in 2010).  Moreover, neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Veteran was also scheduled to testify at a hearing before the Board, but he failed to appear.  Similarly, the Veteran was scheduled for a VA examination in compliance with the Board's remand directives twice, once in March 2011 and again in June 2011, but the Veteran failed to appear on both occasions.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).   The Board notes that letters advising the Veteran that he would be scheduled for a VA examination also advised him of consequences of his failure to appear for an examination without demonstrating good cause, namely that his claim would be decided based on the evidence of record.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran is seeking compensation pursuant to 38 U.S.C.A. § 1151 for what he characterized as a back condition resulting from surgery performed at the Bay Pines VAMC in January 1981.  The Veteran essentially contends that his surgical wounds secondary to his 1981 VA surgery have not properly healed, thereby resulting in persistent drainage and blood seepage from his incision cite.  

A Veteran may be awarded compensation for an additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2011).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1) (2011).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2010).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2011).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent).  38 C.F.R. § 3.361(d)(1) (2011).

The medical evidence of record reflects that in December 1980, after experiencing chest symptoms for several weeks, the Veteran had a chest x-ray taken that revealed a right lower density.  The Veteran was then admitted to a private hospital in Sarasota, Florida, where a thoracentesis was performed and 2000 milliliters of greenish pus was extracted.  The Veteran was then transferred to the Bay Pines VAMC for further medical care.  After his admission to the VAMC, the Veteran was treated with Emerson suction; however, subsequent x-rays did not reveal any improvement in his respiratory condition.  Accordingly, the Veteran underwent an open thoracotomy with an Eloesser flap, during which a "tremendous amount" of thick material was removed from the empyema space.  The Veteran was instructed on wound care and scheduled for a follow-up appointment with the surgical clinic.

More recent medical treatment of record includes a January 2004 private treatment record noting the presence of both a scar and hole on the right side of the Veteran's back from a previous rib surgery.  Recent treatment records further reflect that the Veteran continues to experience shortness of breath and is currently diagnosed with COPD, pulmonary hypertension, and sleep apnea.

Pursuant to the Board's remand instructions, the Veteran was scheduled to undergo a VA examination to determine whether he has any current residual disability as the result of his the procedure performed at the Bay Pines VAMC in January 1981.  However, as referenced above, although the Veteran was twice scheduled for an examination, he failed to appear on both occasions.  Thus, the current evidence of record fails to reflect any evaluation of any residual disability resulting from this 1981 VA procedure, including whether any disability resulting from that surgery (including an unhealed scar of the back) was unforeseeable or the result of VA carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, specifically the Veteran's reports that he has a residual disability of an unhealed surgical scar with persistent drainage and blood seepage.  The Board further acknowledges that the Veteran is competent to report his residual symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Veteran is not competent, as a lay person, to characterize this residual disability as either an unforeseeable complication of his surgical procedure or the result of VA carelessness, negligence, lack of proper skill, or an error in judgment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As such, the Veteran's reports are insufficient to substantiate his claim.

Given the lack of medical evidence detailing residual disability resulting from this 1981 VA medical procedure, and the lack of a medical opinion exploring whether any resulting disability was not foreseeable or the result of carelessness, negligence, lack of proper skill, or an error in judgment, there is no basis for granting compensation pursuant to 38 U.S.C.A. § 1151.  As such, the Veteran's appeal of this issue is denied.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals an open thoracotomy with an Eloesser flap of the right chest performed at the Bay Pines, Florida VAMC in 1981 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


